COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              MOHAMMED K. BENYOUSSEF
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1835-13-3                                               PER CURIAM
                                                                                     FEBRUARY 18, 2014
              HANDSHAKE 1, LLC AND
               TRAVELERS INDEMNITY
               COMPANY OF AMERICA


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (George L. Townsend; HammondTownsend, PLC, on brief), for
                               appellant.

                               (Roger S. Mackey, on brief), for appellees.


                     Mohammed K. Benyoussef (claimant) appeals from a September 12, 2013 decision of the

              Workers’ Compensation Commission affirming a deputy commissioner’s opinion finding

              claimant did not prove his industrial accident arose out of and in the course of his employment.

              Claimant contends the commission erred in finding 1) “that [claimant’s] industrial accident did

              not arise out of his employment,” and 2) “that [claimant’s] industrial accident did not occur in

              the course of his employment.”

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Benyoussef v. Handshake 1, LLC, JCN VA00000519668 (Sept. 12, 2013). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-